Title: Tuesday [24 October].
From: Adams, John
To: 


       Rode to Boston. Arrived about 1/2 after 10. Went into the Court House, and sett down by Mr. Paine att the Lawyers Table. I felt Shy, under Awe and concern, for Mr. Gridley, Mr. Prat, Mr. Otis, Mr. Kent, and Mr. Thatcher were all present and looked sour. I had no Acquaintance with any Body but Paine and Quincy and they took but little Notice. However I attended Court Steadily all Day, and at night, went to Consort with Samll. Quincy and Dr. Gardiner. There I saw the most Spacious and elegant Room, the gayest Company of Gentlemen and the finest Row of Ladies, that ever I saw. But the weather was so dull and I so disordered that I could not make one half the observations that I wanted to make.
      